Exhibit 10.2

EXHIBIT A

TO

PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT

FORM OF WARRANT

NEITHER THIS WARRANT NOR ANY SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE
OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE OFFERED,
SOLD, OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS OR UNLESS OFFERED,
SOLD OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THOSE LAWS.

NEXXUS LIGHTING, INC.

COMMON STOCK PURCHASE WARRANT

 

No.                             , 2008

NEXXUS LIGHTING, INC., a Delaware corporation (the “Company”), hereby certifies
that                                         , its permissible transferees,
designees, successors and assigns (collectively, the “Holder”), for value
received, is entitled to purchase from the Company at any time commencing one
(1) year after the date of this Warrant, and terminating on the third
anniversary of the date of this Warrant (the “Termination Date”) up to
             shares (each, a “Share” and collectively the “Shares”) of the
Company’s Common Stock, $.001 par value per Share (the “Common Stock”), at an
exercise price per Share equal to              ($    ) (the “Exercise Price”).
The number of Shares purchasable hereunder and the Exercise Price are subject to
adjustment as provided in Section 4 hereof. Capitalized terms used and not
otherwise defined herein will have the respective meanings given to such terms
in the Preferred Stock and Warrant Purchase Agreement dated as of             ,
2008, by and among the Company and the Purchasers listed on Schedule 1 thereto
(the “Securities Purchase Agreement”).

1. Method of Exercise; Payment.

(a) Cash Exercise. The purchase rights represented by this Warrant may be
exercised by the Holder, in whole or in part, at any time, or from time to time,
commencing one (1) year after the date of this Warrant and terminating on the
Termination Date by the surrender of this Warrant (with the notice of exercise
form (the “Notice of Exercise”) attached hereto as Exhibit A duly executed) at
the principal office

 

-1-



--------------------------------------------------------------------------------

of the Company, and by payment to the Company of an amount equal to the Exercise
Price multiplied by the number of the Shares being purchased, which amount may
be paid, at the election of the Holder, by (i) wire transfer or certified check
payable to the order of the Company, (ii) cancellation by the Holder of
indebtedness or other obligations of the Company to the Holder or (iii) a
combination of (i) and (ii). The person or persons in whose name(s) any
certificate(s) representing Shares shall be issuable upon exercise of this
Warrant shall be deemed to have become the holder(s) of record of, and shall be
treated for all purposes as the record holder(s) of, the Shares represented
thereby (and such Shares shall be deemed to have been issued) immediately prior
to the close of business on the date or dates upon which this Warrant is
exercised.

(b) Net Issue Exercise. In lieu of exercising this Warrant pursuant to Section l
(a) hereof, the Holder may elect to receive a number of Shares equal to the
value (as determined below) of such portion of this Warrant (or the portion
thereof being canceled) by surrender of this Warrant at the principal office of
the Company together with the Notice of Cashless Exercise annexed hereto as
Exhibit C duly executed; provided that the Net Issue Exercise set forth in this
Section 1(b) is subject to adjustments set forth in Section 4 of this Warrant.
In such event, the Company shall issue to the Holder a number of Shares computed
using the following formula:

 

X   =   Y (A-B)          A

 

Where X   =    the number of Shares to be issued to the Holder. Y   =    the
number of Shares subject to this Warrant or, if only a portion of this Warrant
is being exercised, the portion of the Warrant being canceled (at the time of
such calculation). A   =    the fair market value of one share of the Company’s
Common Stock (at the date of such calculation). B   =    the Exercise Price (as
adjusted to the date of such calculation).

(c) Fair Market Value. For purposes of this Section 1, the fair market value of
the Company’s Common Stock shall mean:

(i) The average of the closing price of the Company’s Common Stock quoted on the
Nasdaq Stock Market or in the Over-The-Counter Market Summary or the closing
price quoted on any exchange on which the Common Stock is listed, whichever is
applicable, as published in the The Wall Street Journal for the ten (10) trading
days prior to the date of determination of fair market value;

 

-2-



--------------------------------------------------------------------------------

(ii) If the Company’s Common Stock is not traded on the Nasdaq Stock Market or
Over-The-Counter or on an exchange, the fair market value of the Common Stock
per share shall be agreed upon by the parties hereto. If the parties cannot
agree on the fair market value within five (5) business days of delivery of the
Notice of Exercise, the Board of Directors of the Company in good faith shall
determine the fair market value of the Common Stock; provided, however, that the
fair market value of the Common Stock shall be no greater than the price at
which the Company last sold its Common Stock or the exercise price of its last
granted options, whichever occurs later.

(d) Stock Certificates. In the event of any exercise of the rights represented
by this Warrant, as promptly as practicable on or after the date of exercise and
in any event within ten (10) days thereafter, the Company at its expense shall
issue and deliver to the person or persons entitled to receive the same a
certificate or certificates for the number of Shares issuable upon such
exercise. In the event this Warrant is exercised in part, the Company at its
expense will execute and deliver a new Warrant of like tenor exercisable for the
number of Shares for which this Warrant may then be exercised.

(e) Taxes. The issuance of the Shares upon the exercise of this Warrant, and the
delivery of certificates or other instruments representing such Shares, shall be
made without charge by the Company to the Holder for any tax or other charge in
respect of such issuance.

2. Warrant.

(a) Exchange, Transfer and Replacement. At any time prior to the exercise
hereof, this Warrant may be exchanged upon presentation and surrender to the
Company, alone or with other warrants of like tenor of different denominations
registered in the name of the same Holder, for another warrant or warrants of
like tenor in the name of such Holder exercisable for the aggregate number of
Shares as the warrant or warrants surrendered.

(b) Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft, or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company, at its expense, will execute and deliver in lieu thereof,
a new Warrant of like tenor.

(c) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange or replacement as provided in this
Section 2, this Warrant shall be promptly canceled by the Company. The Holder
shall pay all taxes and all other expenses (including legal expenses, if any,
incurred by the Holder or transferees) and charges payable in connection with
the preparation, execution and delivery of Warrants pursuant to this Section 2.

 

-3-



--------------------------------------------------------------------------------

(d) Warrant Register. The Company shall maintain, at its principal executive
offices (or at the offices of the transfer agent for the Warrant or such other
office or agency of the Company as it may designate by notice to the holder
hereof), a register for this Warrant (the “Warrant Register”), in which the
Company shall record the name and address of the person in whose name this
Warrant has been issued, as well as the name and address of each transferee and
each prior owner of this Warrant.

3. Rights and Obligations of Holders of this Warrant. The Holder of this Warrant
shall not, by virtue hereof, be entitled to any rights of a stockholder in the
Company, either at law or in equity; provided, however, that in the event any
certificate representing shares of Common Stock or other securities is issued to
the holder hereof upon exercise of this Warrant, such holder shall, for all
purposes, be deemed to have become the holder of record of such Common Stock on
the date on which this Warrant, together with a duly executed Election to
Purchase, was surrendered and payment of the aggregate Exercise Price was made,
irrespective of the date of delivery of such Common Stock certificate.

4. Adjustments.

(a) Stock Dividends, Reclassifications, Recapitalizations, Etc. In the event the
Company: (i) pays a dividend in Common Stock or makes a distribution in Common
Stock, (ii) subdivides its outstanding Common Stock into a greater number of
shares, (iii) combines its outstanding Common Stock into a smaller number of
shares or (iv) increases or decreases the number of shares of Common Stock
outstanding by reclassification of its Common Stock (including a
recapitalization in connection with a consolidation or merger in which the
Company is the continuing corporation), then (1) the Exercise Price on the
record date of such division or distribution or the effective date of such
action shall be adjusted by multiplying such Exercise Price by a fraction, the
numerator of which is the number of shares of Common Stock outstanding
immediately before such event and the denominator of which is the number of
shares of Common Stock outstanding immediately after such event, and (2) the
number of shares of Common Stock for which this Warrant may be exercised
immediately before such event shall be adjusted by multiplying such number by a
fraction, the numerator of which is the Exercise Price immediately before such
event and the denominator of which is the Exercise Price immediately after such
event.

(b) Cash Dividends and Other Distributions. In the event that at any time or
from time to time the Company shall distribute to all holders of Common Stock
(i) any dividend or other distribution of cash, evidences of its indebtedness,
shares of its capital stock or any other properties or securities or (ii) any
options, warrants or other rights to subscribe for or purchase any of the
foregoing (other than in each case, (w) the issuance of any rights under a
shareholder rights plan, (x) any dividend or distribution described in
Section 4(a), (y) any rights, options, warrants or securities described in
Section 4(c) and (z) any cash dividends or other cash distributions from current
or retained earnings), then the Company shall, at least ten (10) days prior to
the record date for determining holders of the Common Stock for purposes of such
action, send to each

 

-4-



--------------------------------------------------------------------------------

Holder a notice of such proposed action. Such notice shall be mailed to the
Holders at their addresses as they appear in the Warrant Register (as defined in
Section 2(d)), which shall specify the record date for the purposes of such
dividend, distribution or rights, or the date such issuance or event is to take
place and the date of participation therein by the holders of Common Stock, if
any such date is to be fixed, and shall briefly describe such action.

(c) Combination: Liquidation. (i) In the event of a Combination (as defined
below), each Holder shall have the right to receive upon exercise of the Warrant
the kind and amount of shares of capital stock or other securities or property
which such Holder would have been entitled to receive upon or as a result of
such Combination had such Warrant been exercised immediately prior to such event
(subject to further adjustment in accordance with the terms hereof). Unless
paragraph (ii) is applicable to a Combination, the Company shall provide that
the surviving or acquiring Person (the “Successor Company”) in such Combination
will assume by written instrument the obligations under this Section 4 and the
obligations to deliver to the Holder such shares of stock, securities or assets
as, in accordance with the foregoing provisions, the Holder may be entitled to
acquire. “Combination” means an event in which the Company consolidates with,
mergers with or into, or sells all or substantially all of its assets to another
Person, where “Person” means any individual, corporation, partnership, joint
venture, limited liability company, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity; (ii) In the event of (x) a Combination where
consideration to the holders of Common Stock in exchange for their shares is
payable solely in cash or (y) the dissolution, liquidation or winding-up of the
Company, the Holders shall be entitled to receive, upon surrender of their
Warrant, distributions on an equal basis with the holders of Common Stock or
other securities issuable upon exercise of the Warrant, as if the Warrant had
been exercised immediately prior to such event, less the Exercise Price. In case
of any Combination described in this Section 4, the surviving or acquiring
Person and, in the event of any dissolution, liquidation or winding-up of the
Company, the Company, shall deposit promptly with an agent or trustee for the
benefit of the Holders of the funds, if any, necessary to pay to the Holders the
amounts to which they are entitled as described above. After such funds and the
surrendered Warrant are received, the Company is required to deliver a check in
such amount as is appropriate (or, in the case of consideration other than cash,
such other consideration as is appropriate) to such Person or Persons as it may
be directed in writing by the Holders surrendering such Warrant.

(d) NASDAQ Limitation. Notwithstanding any other provision in this Section 4 to
the contrary, if a reduction in the Exercise Price pursuant to this Warrant
would require the Company to obtain stockholder approval of the transactions
contemplated by the Securities Purchase Agreement pursuant to any applicable
Nasdaq rules, including Nasdaq Marketplace Rule 4350(i), and such stockholder
approval has not been obtained, the Exercise Price shall be reduced to the
maximum Exercise Price that would not require stockholder approval under such
applicable Nasdaq rules. In no event shall the Exercise Price be reduced below
the greater of book value or market value on the Closing Date of the Securities
Purchase Agreement.

 

-5-



--------------------------------------------------------------------------------

(e) Notice of Adjustment. Whenever the Exercise Price or the number of shares of
Common Stock and other property, if any, issuable upon exercise of this Warrant
is adjusted, as herein provided, the Company shall deliver to the holders of the
Warrants in accordance with Section 9 a certificate of the Company’s Chief
Financial Officer setting forth, in reasonable detail, the event requiring the
adjustment and the method by which such adjustment was calculated (including a
description of the basis on which (i) the Board of Directors determined the fair
value of any evidences of indebtedness, other securities or property or
warrants, options or other subscription or purchase rights and (ii) the Current
Market Value of the Common Stock was determined, if either of such
determinations were required), and specifying the Exercise Price and number of
shares of Common Stock issuable upon exercise of this Warrant after giving
effect to such adjustment.

(f) Notice of Certain Transactions. In the event that the Company shall propose
(a) to pay any dividend payable in securities of any class to the holders of its
Common Stock or to make any other non-cash dividend or distribution to the
holders of its Common Stock, (b) to offer the holders of its Common Stock rights
to subscribe for or to purchase any securities convertible into shares of Common
Stock or shares of stock of any class or any other securities, rights or
options, (c) to effect any capital reorganization, reclassification,
consolidation or merger affecting the Common Stock, as a whole, or (d) to effect
the voluntary or involuntary dissolution, liquidation or winding-up of the
Company, the Company shall, within the time limits specified below, send to each
Holder a notice of such proposed action or offer. Such notice shall be mailed to
the Holders at their addresses as they appear in the Warrant Register (as
defined in Section 2(d)), which shall specify the record date for the purposes
of such dividend, distribution or rights, or the date such issuance or event is
to take place and the date of participation therein by the holders of Common
Stock, if any such date is to be fixed, and shall briefly indicate the effect of
such action on the Common Stock and on the number and kind of any other shares
of stock and on other property, if any, and the number of shares of Common Stock
and other property, if any, issuable upon exercise of each Warrant and the
Exercise Price after giving effect to any adjustment pursuant to Section 4 which
will be required as a result of such action. Such notice shall be given as
promptly as possible and (x) in the case of any action covered by clause (a) or
(b) above, at least ten (10) days prior to the record date for determining
holders of the Common Stock for purposes of such action or (y) in the case of
any other such action, at least twenty (20) days prior to the date of the taking
of such proposed action or the date of participation therein by the holders of
Common Stock, whichever shall be the earlier.

(g) Current Market Value. “Current Market Value” per share of Common Stock or
any other security at any date means (i) if the security is not registered under
the Securities Exchange Act of 1934 and/or traded on a national securities
exchange, quotation system or bulletin board, as amended (the “Exchange Act”),
(a) the value of the security, determined in good faith by the Board of
Directors of the Company and certified in a board resolution, based on the most
recently completed arm’s-length transaction between the Company and a Person
other than an affiliate of the Company or between

 

-6-



--------------------------------------------------------------------------------

any two such Persons and the closing of which occurs on such date or shall have
occurred within the six-month period preceding such date, or (b) if no such
transaction shall have occurred within the six-month period, the value of the
security as determined by an independent financial expert or an agreed upon
financial valuation model or (ii) if the security is registered under the
Exchange Act and/or traded on a national securities exchange, quotation system
or bulletin board, the average of the daily closing bid prices (or the
equivalent in an over-the-counter market) for each day on which the Common Stock
is traded for any period on the principal securities exchange or other
securities market on which the Common Stock is being traded (each, a “Trading
Day”) during the period commencing thirty (30) days before such date and ending
on the date one day prior to such date.

5. Fractional Shares. In lieu of issuance of a fractional share upon any
exercise hereunder, the Company will issue an additional whole share in lieu of
that fractional share, calculated on the basis of the Exercise Price.

6. Legends. Prior to issuance of the shares of Common Stock underlying this
Warrant, all such certificates representing such shares shall bear a restrictive
legend to the effect that the Shares represented by such certificate have not
been registered under the Securities Act of 1933, as amended (the “1933 Act”),
and that the Shares may not be sold or transferred in the absence of such
registration or an exemption therefrom, such legend to be substantially in the
form of the bold-face language appearing at the top of Page 1 of this Warrant.

7. Disposition of Warrants or Shares. The Holder of this Warrant, each
transferee hereof and any holder and transferee of any Shares, by his or its
acceptance thereof, agrees that no public distribution of Warrants or Shares
will be made in violation of the provisions of the 1933 Act. Furthermore, it
shall be a condition to the transfer of this Warrant that any transferee thereof
deliver to the Company his or its written agreement to accept and be bound by
all of the terms and conditions contained in this Warrant.

8. Merger or Consolidation. The Company will not merge or consolidate with or
into any other corporation, or sell or otherwise transfer its property, assets
and business substantially as an entirety to another corporation, unless the
corporation resulting from such merger or consolidation (if not the Company), or
such transferee corporation, as the case may be, shall expressly assume, by
supplemental agreement reasonably satisfactory in form and substance to the
Holder, the due and punctual performance and observance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company.

9. Notices. Any notice herein required or permitted to be given shall be in
writing and may be personally served or delivered by nationally-recognized
overnight courier or by facsimile machine confirmed telecopy, and shall be
deemed given and effective on the earliest of (a) the date of transmission if
such notice or communication is delivered by fax prior to 5:30 p.m. (Eastern
Time) on a Business Day, (b) the next

 

-7-



--------------------------------------------------------------------------------

Business Day after the date of transmission if such notice or communication is
delivered via fax on a day that is not a Business Day or later than 5:30 p.m.
(Eastern Time) on a Business Day, (c) the 2nd business day after the date of
mailing if sent by U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The addresses for such communications shall be:

 

If to the Company:    Nexxus Lighting, Inc.    124 Floyd Smith Office Park Drive
   Suite 300    Charlotte, North Carolina 28262    Attention: John C. Oakley,
Chief Financial Officer    Facsimile: 704-405-0422    with a copy to:   
Lowndes, Drosdick, Doster, Kantor & Reed, P.A.    215 North Eola Drive   
Orlando, FL 32801    Attention: Suzan Abramson, Esq.    Facsimile: 407-843-4444
if to the Holder:    to the Holder’s address as specified in the records of the
Company

Notwithstanding the time of effectiveness of notices set forth in this Section,
an Election to Purchase shall not be deemed effectively given until it has been
duly completed and submitted to the Company together with this original Warrant
and payment of the Exercise Price in a manner set forth in this Section.

10. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware applicable to contracts made and to be
performed in the State of Delaware.

11. Successors and Assigns. This Warrant shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

12. Headings. The headings of various sections of this Warrant have been
inserted for reference only and shall not affect the meaning or construction of
any of the provisions hereof.

13. Severability. If any provision of this Warrant is held to be unenforceable
under applicable law, such provision shall be excluded from this Warrant, and
the balance hereof shall be interpreted as if such provision were so excluded.

 

-8-



--------------------------------------------------------------------------------

14. Modification and Waiver. This Warrant and any provision hereof may be
amended, waived, discharged or terminated only by an instrument in writing
signed by the Company and the Holder.

15. Specific Enforcement. The Company and the Holder acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Warrant were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Warrant and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which either of them may be entitled by
law or equity.

16. Assignment. Subject to prior written approval by the Company, this Warrant
may be transferred or assigned, in whole or in part, at any time and from time
to time by the then Holder by submitting this Warrant to the Company together
with a duly executed Assignment in substantially the form and substance of the
Form of Assignment which accompanies this Warrant, as Exhibit B hereto, and,
upon the Company’s receipt hereof, and in any event, within five (5) Business
Days thereafter, the Company shall issue a warrant to the Holder to evidence
that portion of this Warrant, if any, as shall not have been so transferred or
assigned.

[the following section is optional, based on the choice of each Purchaser]

17. Limitation on Exercise. Notwithstanding anything to the contrary contained
herein, the number of shares of Common Stock that may be acquired by the Holder
upon any exercise of this Warrant (or otherwise in respect hereof) shall be
limited to the extent necessary to insure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by such Holder and its affiliates and any other persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act, does not exceed [9.999%][4.999%] [original
Purchaser shall choose one] of the total number of issued and outstanding shares
of Common Stock (including for such purpose the shares of Common Stock issuable
upon such exercise). For such purposes, beneficial ownership shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. Each delivery of an Exercise Notice
hereunder will constitute a representation by the Holder that it has evaluated
the limitation set forth in this paragraph and determined that issuance of the
full number of Warrant Shares requested in such Exercise Notice is permitted
under this paragraph. This provision shall not restrict the number of shares of
Common Stock which a Holder may receive or beneficially own in order to
determine the amount of securities or other consideration that such Holder
may receive in the event of a merger or other business combination or
reclassification involving the Company. This restriction may not be waived
without the consent of the Holder.

 

-9-



--------------------------------------------------------------------------------

(signature page immediately follows)

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed,
manually or by facsimile, by one of its officers thereunto duly authorized.

 

  NEXXUS LIGHTING, INC. Date:             , 2008   By:  

 

  Name:   John C. Oakley   Title:   Chief Financial Officer

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

TO

WARRANT CERTIFICATE

ELECTION TO PURCHASE

To Be Executed by the Holder

in Order to Exercise the Warrant

The undersigned Holder hereby elects to purchase              Shares pursuant to
the attached Warrant, and requests that certificates for securities be issued in
the name of:

 

 

(Please type or print name and address)

 

 

 

(Social Security or Tax Identification Number)

 

and delivered   to:  

 

 

 

  . (Please type or print name and address if different from above)  

If such number of Shares being purchased hereby shall not be all the Shares that
may be purchased pursuant to the attached Warrant, a new Warrant for the balance
of such Shares shall be registered in the name of, and delivered to, the Holder
at the address set forth below.

In full payment of the purchase price with respect to the Shares purchased and
transfer taxes, if any, the undersigned hereby tenders payment of $            
by check, money order or wire transfer payable in United States currency to the
order of NEXXUS LIGHTING, INC.

 

  HOLDER:   By:  

 

  Name:     Title:     Address:   Dated:                         

 

-12-



--------------------------------------------------------------------------------

EXHIBIT B

TO

WARRANT

FORM OF ASSIGNMENT

(To be signed only on transfer of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
                                         the right represented by the within
Warrant to purchase              shares of Common Stock of Nexxus Lighting,
Inc., a Delaware corporation, to which the within Warrant relates, and appoints
                     Attorney to transfer such right on the books of Nexxus
Lighting, Inc., a Delaware corporation, with full power of substitution of
premises.

 

Dated:   By:  

 

  Name:     Title:       (signature must conform to name of holder as specified
on the face of the Warrant)   Address:  

Signed in the presence of :

Dated:

 

-13-



--------------------------------------------------------------------------------

EXHIBIT C

TO

WARRANT

NOTICE OF EXERCISE OF COMMON STOCK WARRANT

PURSUANT TO NET ISSUE (“CASHLESS”) EXERCISE PROVISIONS

Nexxus Lighting, Inc.

124 Floyd Smith Drive, Suite 300

Charlotte, North Carolina 28262

 

     Number of Shares of
Common Stock to be
Issued Under this
Notice:   

CASHLESS EXERCISE

Gentlemen:

The undersigned, registered holder of the Warrant to Purchase Common Stock
delivered herewith (“Warrant”) hereby irrevocably exercises such Warrant for,
and purchases thereunder, shares of the Common Stock of NEXXUS LIGHTING, INC., a
Delaware corporation, as provided below. Capitalized terms used herein, unless
otherwise defined herein, shall have the meanings given in the Warrant. The
portion of the Aggregate Price (as hereinafter defined) to be applied toward the
purchase of Common Stock pursuant to this Notice of Exercise is $            ,
thereby leaving a remainder Aggregate Price (if any) equal to $            .
Such exercise shall be pursuant to the net issue exercise provisions of
Section 1(b) of the Warrant. Therefore, the holder makes no payment with this
Notice of Exercise. The number of shares to be issued pursuant to this exercise
shall be determined by reference to the formula in Section 1(b) of the Warrant
which requires the use of the fair market value (as defined in Section 1(c) of
the Warrant) of the Company’s Common Stock on the business day immediately
preceding the day on which this Notice is received by the Company. To the extent
the foregoing exercise is for less than the full Aggregate Price of the Warrant,
the remainder of the Warrant representing a number of Shares equal to the
quotient obtained by dividing the remainder of the Aggregate Price by the
Warrant Price (and otherwise of like form, tenor and effect) may be exercised
under Section 1(b) of the Warrant. For purposes of this Notice the term
“Aggregate Price” means the product obtained by multiplying (i) the number of
shares of Common Stock for which the Warrant is exercisable times the Warrant
Price.

 

  Signature:  

 

    Address:  

 

    Date:  

 

 

 

-14-